J-S05031-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                 IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellee

                   v.

SCOTT ALAN WIDENER

                        Appellant                  No. 1091 WDA 2014


      Appeal from the Judgment of Sentence entered March 26, 2014
             In the Court of Common Pleas of Fayette County
            Criminal Division at No: CP-26-CR-0000682-2013


BEFORE: DONOHUE, SHOGAN, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                           FILED MAY 18, 2015

      Appellant, Scott Alan Widener, appeals from the judgment of sentence

of the Court of Common Pleas of Fayette County entered on March 26, 2014.

Upon review, we affirm the judgment of sentence.

      The trial court summarized the factual and procedural background as

follows:

      The incidents giving rise to this case occurred during various
      periods of 2012 and were ultimately reported on November 5,
      2012. Pennsylvania State Police Trooper Heather Clem-Johnston
      received a call from Fayette County Children and Youth Services
      [CYS] regarding a possible sexual assault of two (2) females,
      ages four (4) and six (6). The six-year-old victim was A.L.H.,
      and the four-year-old victim was M.J.F. The girls were cousins.
J-S05031-15


        On November 13, 2012, a [f]orensic [i]nterview was conducted
        at A Child’s Place at Mercy in Pittsburgh, Pennsylvania.[ 1] Both
        victims told the interviewer, Sarah C. Johnson, that they had
        been assaulted by [Appellant]. M.J.F. told her that [Appellant]
        “put his finger up [her vagina].” A.L.H. stated that [Appellant]
        touched her vagina and licked the area of her breasts.

        [Appellant] was charged with [a]ggravated [i]ndecent [a]ssault,
        [v]ictim [l]ess than 13 [y]ears of [a]ge and two (2) counts of
        [i]ndecent [a]ssault, [v]ictim [l]ess than 13 [y]ears of [a]ge. . . .
        Following a four-day jury trial, [Appellant] was convicted on all
        counts on December 13, 2013.

        On March 2[6], 2014, a [s]exually [v]iolent [p]redator hearing
        took place, and it was determined that [Appellant] is a sexually
        violent predator. On the same day, the [trial c]ourt sentenced
        [Appellant] to a five (5) to ten (10) year term of incarceration
        and a consecutive two and one-half (2.5) to five (5) year term of
        incarceration.

Trial Court Opinion, 7/7/14 at 2-3.

        On March 27, 2014, Appellant filed a post-sentence motion for

modification    of   sentence,     alleging    the   sentence   was   excessive   and

unconstitutional given it required lifetime registration, which is in excess of

the statutory maximum sentence applicable for his convictions.              The trial

court denied the motion on March 31, 2014.

        While there is no indication Appellant sought leave of court to file a

supplemental post-sentence motion,2 on April 3, 2014, new (current)

counsel filed another post-sentence motion. In its last iteration, the motion
____________________________________________


1
    The interviews were taped and saved on a disk.
2
  “The defendant may file a supplemental post-sentence motion in the
judge’s discretion . . . .” Pa.R.Crim.720(B)(1)(b).



                                           -2-
J-S05031-15


included a “[m]otion for [j]udgment of [a]cquittal (against the [w]eight of

the [e]vidence), [a m]otion in [a]rrest of [j]udgment: [sic] and/or; [sic]

[and a m]otion for a [n]ew [t]rial.”   Appellant’s Post Sentence Motion for

Modification of Sentence, 4/3/14, at 1. The trial court denied this motion on

July 7, 2014. This appeal followed.

     On appeal, Appellant raises ten issues for our review:

     1.   Did the court err in permitting the Commonwealth to play
          the forensic interview prior to [sic] elements of the offense
          charge were presented?

     2.   Did the court err in permitting the Commonwealth to have
          multiple opportunities to present testimony by the alleged
          victims when the alleged victims never stated that Appellant
          had touched them in any way?

     3.   Did the court err in permitting the alleged victims to watch
          the recordings of their forensic interviews after the victims
          denied that Appellant had touched them?

     4.   Did the court err in failing to grant motions for mistrial when
          a witness testified as to the credibility regarding an
          indicated [CYS] report?

     5.   Did the Commonwealth fail to prove beyond a reasonable
          doubt that [Appellant] committed the act of aggravated
          indecent assault as they showed no corroborating physical
          evidence of penetration?

     6.   Did the court err in permitting the jury during deliberations
          to again watch the video recordings of the forensic
          interviews over the objection of defense counsel?

     7.   Was the jury verdict against the weight of the evidence to
          sustain a conviction based upon the testimony and evidence
          presented at trial by the Commonwealth?




                                      -3-
J-S05031-15


       8.   Did the court err in ruling that Appellant’s [sic] was sexually
            violent predator when the report was based in part on a
            criminal charge that did not result in a conviction?

       9.   Is it unconstitutional to require an Appellant to register for a
            lifetime when said registration requirement exceeds the
            statutory maximum penalty for Appellant’s offense?

       10. Is the Adam Walsh statute unconstitutional in requiring the
           an [sic] Appellant to register for a lifetime?

Appellant’s Brief at 7-8.

       In his first three issues, Appellant challenges the propriety of

evidentiary rulings the trial court made at the time of trial.         Appellant,

however, addresses these issues in his brief as weight of the evidence

claims.     Nonetheless, whether raised as a challenge to the admission of

evidence or as weight of the evidence claims, these claims are waived and

have no merit.

       In connection with his first issue, after incorrectly stating the appellate

standard for reviewing a weight of the evidence claim,3 Appellant argues

____________________________________________


3
  The appellate standard for reviewing a weight of the evidence claim is
different from the standard employed by the trial court.                     See
Commonwealth v. Johnson, 985 A.2d 915, 926 (Pa. 2009) (appellate
review of a weight claim is a review of the trial court’s exercise of discretion,
not of the underlying question of whether the verdict is or is not against the
weight of the evidence).

With regard to rulings pertaining to the admission of evidence we employ
the following standard: “An appellate court’s standard of review of a trial
court’s evidentiary rulings which include rulings on the admission of hearsay
is abuse of discretion.” In re N.C., 105 A.3d 1199, 1210 (Pa. 2014)
(citations omitted). “An abuse of discretion is not merely an error of
judgment, but is rather the overriding or misapplication of the law, or the
(Footnote Continued Next Page)


                                           -4-
J-S05031-15



that the Commonwealth should not have offered the forensic interviews

without first establishing the elements of the crimes charged.           Appellant

does not cite or discuss a single case supporting his argument.           The trial

court, similarly at loss with Appellant’s argument, noted Appellant provided

no authority for his argument.4           Trial Court Opinion, 9/23/14, at 4.   This

issue is therefore waived.             See Pa.R.A.P. 2119; Commonwealth v.

Rhodes, 54 A.3d 908, 915 (Pa. Super. 2012) (failure to adequately develop

argument results in waiver); Commonwealth v. Johnson, C., 889 A.2d

620, 621 n.1 (Pa. Super. 2005) (“Failure to cite to any authority can result

in the waiver of the claim.”).5

                       _______________________
(Footnote Continued)

exercise of judgment that is manifestly unreasonable, or the result of bias,
prejudice, ill-will or partiality, as shown by the evidence of record.”
Commonwealth v. Hanford, 937 A.2d 1094, 1098 (Pa. Super. 2007).
4
  The trial court also noted that Appellant stipulated to the playing of the
forensic interviews. Trial Court Opinion, 9/23/14, at 4.
5
  In its opinion issued in connection with Appellant’s post-sentence motions,
the trial court noted:

      Due to their ages and their inability to answer some of the
      questions asked of them, the [trial c]ourt permitted Sara[h]
      Johnson, the forensic interviewer, to testify and allowed the jury
      to watch the video of the interview, which was an admitted
      Commonwealth exhibit.        During the interview, the victims
      described the assaults.

      The victims were then re-called to the witness stand where they
      were able to answer questions and be thoroughly cross-
      examined. As a result, the Commonwealth was able to establish
      the elements of each offense through the testimony of the
(Footnote Continued Next Page)


                                            -5-
J-S05031-15



      Appellant    next       argues     in      his    second   and   third   issues   the

Commonwealth should not have been allowed to present the forensic

interviews on “multiple occasions” when the victims had not stated that any

inappropriate contact had occurred.                    Appellant’s Brief at 10.    Despite

couching these arguments again as weight claims, Appellant is challenging,

again, the admission of the forensic interviews and how the Commonwealth

used them. Appellant provides no additional analysis or caselaw supporting

these claims.     The challenges, therefore, do not fare any better than his

first. See Rhodes, supra; Johnson, C., supra. Furthermore, as the trial

court noted, Appellant “neither asked to prohibit the victims from watching

their interviews nor did the defense provide any authority that would require

the [c]ourt to prohibit.”       Trial Court Opinion, 9/23/14, at 4.            Thus, these

claims also are waived because Appellant failed to object to them at trial.

See Commonwealth v. Sanchez, 36 A.3d 24 (Pa. 2011), cert. denied, –––

U.S. ––––, 133 S.Ct. 122 (2012) (Rule 1925(b) statement may not be used

as a vehicle to resurrect previously waived claims); Commonwealth v. Ali,

10 A.3d 282, 293 (Pa. 2010) (“[A] Rule 1925(b) statement is not a

substitute for the contemporaneous objection required at trial.”).
                       _______________________
(Footnote Continued)

      victims, forensic interview[s], and the video of the victims’
      forensic interview[s.]

Trial Court Opinion, 7/7/14, at 5. As noted above, except for a bald
allegation of error, Appellant provides no analysis or authority to support his
claim.



                                              -6-
J-S05031-15



       Next, Appellant argues the trial court erred in failing to grant

Appellant’s motion for a mistrial.             Specifically, Appellant argues a CYS

witness impermissibly testified that the victims’ statements about the abuses

were “indicated”, i.e., valid.6 Appellant also argues the trial court’s curative

instruction did not cure the prejudice.

       Nowhere does Appellant mention the standard of review for these

challenges7 or address the trial court’s reasoning for not granting his motion
____________________________________________


6
  In the questions presented for our review, Appellant challenges statements
made by “a” witness. Appellant’s Brief at 7. In the body of the argument,
Appellant argues there were two witnesses who improperly testified
regarding the validity of the reports. Id. at 18-19. Additionally, in the
statement of questions involved, Appellant argues there were multiple
motions for mistrial. It appears, however, there was only one. Because the
motion for mistrial was lodged only in connection with one witness, and
given the trial court addressed Appellant’s challenge only in connection with
the testimony of that witness, our analysis will be confined only to that
testimony.
7
    See Commonwealth v. Rega, 933 A.2d 997 (Pa. 2007):

       The trial court is in the best position to assess the effect of an
       allegedly prejudicial statement on the jury, and as such, the
       grant or denial of a mistrial will not be overturned absent an
       abuse of discretion. A mistrial may be granted only where the
       incident upon which the motion is based is of such a nature that
       its unavoidable effect is to deprive the defendant of a fair trial by
       preventing the jury from weighing and rendering a true verdict.
       Likewise, a mistrial is not necessary where cautionary
       instructions are adequate to overcome any possible prejudice.

Id. at 1016 (citations omitted).

See also Commonwealth v. Ragland, 991 A.2d 336, 340 (Pa. Super.
2010) (“The remedy of a mistrial is an extreme remedy[.]) (citation
(Footnote Continued Next Page)


                                           -7-
J-S05031-15



for mistrial. The claim is waived for failure to cite any authority that would

support his claim and for failure to adequately develop the argument. See

Johnson, C., supra; Rhodes, supra.

      Nonetheless, the trial court noted: “I made it abundantly clear to the

jury that it is up to them to make a determination of [guilt] and prior

findings by anyone else is just what got it into the courtroom[.]” Trial Court

Opinion, 9/23/14, at 9 (citing N.T. Trial, 12/10/13, at 77). Specifically, in its

curative instruction, the trial court explained that a valid report was not a

determination of guilt and that it should be viewed as simply an accusation

that had to be turned over to the police for investigation.          N.T. Trial,

10/23/13, at 72-73.         Thus, to the extent the issue is properly before us,

Appellant failed to show the challenged testimony deprived him of a fair trial

“by preventing the jury from weighing and rendering a true verdict,” Rega,

supra, and why the curative jury instruction was insufficient. Accordingly,

we conclude Appellant has failed to show the trial court abused its discretion

in denying his motion for mistrial.

      Appellant next argues the evidence was insufficient to support his

conviction of aggravated indecent assault as there was not corroborating


                       _______________________
(Footnote Continued)

omitted). Finally, “When the trial court provides cautionary instructions to
the jury in the event the defense raises a motion for mistrial, the law
presumes that the jury will follow the instructions of the court.”
Commonwealth v. Parker, 957 A.2d 311, 319 (Pa. Super. 2008)
(quotation marks, citations, and brackets omitted).



                                            -8-
J-S05031-15



physical evidence of penetration. Appellant nowhere addresses the standard

of review for sufficiency of this evidentiary claim, and how the application of

this standard to the facts of this case would result in reversing the trial

court.      Nor does Appellant sets forth the elements of the crime for

aggravated indecent assault for which he was convicted. Appellant merely

argues that, given the “issues” pertaining to the admission of the forensic

interviews, “any reasonable person [would] conclude that there should be

some evidence of injury.”         Appellant’s Brief at 21.   Appellant provides no

authority for his argument. In fact, Section 31068 and caselaw specifically

refute his argument.       See, e.g., Commonwealth v. Charlton, 902 A.2d

554, 562 (Pa. Super. 2006) (“The uncorroborated testimony of a sexual

assault victim, if believed by the trier of fact, is sufficient to convict a

defendant.”) (citation omitted).

         The argument also is frivolous. As the trial court noted:

         [Witness] testified that victim M.F. told [witness] that
         [Appellant] “was putting his finger up” her vagina. When asked
         how he was touching her, M.F. told [witness], “He would spread
         my legs like open and then do it.”

         When M.F. was on the witness stand, she was questioned about
         the incidents, as well. She testified that [Appellant] lick[ed] my
         cooter bug and he twisted his finger in my cooter bug, and he,
         uh – he did it like a lot of times.

____________________________________________


8
  In relevant part, Section 3106 (relating to the testimony of complainants)
provides: “The testimony of a complainant need not be corroborated in
prosecutions under [Chapter 31].” 18 Pa.C.S.A. § 3106.



                                           -9-
J-S05031-15


Trial Court Opinion, 9/23/14, at 11.

       To the extent the claim is properly before us, we conclude the trial

court did not err in finding the evidence sufficient to support Appellant’s

conviction of aggravated indecent assault.9

       Next Appellant argues the trial court erred in allowing the jury to

watch the forensic interviews during deliberations.        At trial, Appellant

objected to providing the jury with the forensic interviews due to their

“testimonial” nature. The trial court, in response, noted: “It was my view

that [the videos were] admitted as an exhibit and it is the same as the jury

reviewing any other exhibit, the only difference being that this happened to

be a video as opposed to some other document that was admitted. But I do

recognize that it’s testimonial.” Trial Court Opinion, 9/23/13, at 12.

       On appeal, Appellant raises the same argument, emphasizing that the

trial court acknowledged that the interviews were “testimonial” in nature.

Appellant, however, provides no authority for the proposition that evidence

of a testimonial nature is not allowed during jury deliberations. Additionally,
____________________________________________


9
    Section 3125, in relevant part, provides:

       [A] person who engages in penetration, however slight, of the
       genitals or anus of a complainant with a part of the person’s
       body for any purpose other than good faith medical, hygienic or
       law enforcement procedures commits aggravated indecent
       assault if . . . the complainant is less than 13 years of age.

Pa.C.S.A. § 3125(a)(7).




                                          - 10 -
J-S05031-15


Appellant does not explain why the trial court’s reasons for allowing the

interviews in deliberations was erroneous. Finally, nowhere does Appellant

explain what the standard of review is for these claims.10       The claim is

waived for failure to provide any authority in support of it and to adequately

develop this argument. See Johnson, C., supra; Rhodes, supra.

       Again, nonetheless, we also note that “under former Pa.R.Crim.P. 1114

(current Rule 646) and Commonwealth v. Merbah, [] 411 A.2d 244 (Pa.

Super. 1979), a prosecution witness’s statement entered into trial evidence

as an exhibit may be sent out to the jury.” Causey, 833 A.2d at 178. Here,

the forensic interviews were entered into trial as an exhibit, and Appellant

stipulated to their admission. Trial Court Opinion, 9/23/13, at 4 (citing N.T.

Trial, 12/10/13, at 5). Additionally, we note that witness statements are not

listed as an item the jury is not permitted to have during deliberations. See

Pa.R.Crim.P. 646(C) (“During deliberations, the jury shall not be permitted

to have: (1) a transcript of any trial testimony; (2) a copy of any written or

otherwise recorded confession by the defendant; (3) a copy of the

information or indictment; and (4) except as provided in paragraph (B),

written jury instructions.”). Absent any argument by Appellant on this point,



____________________________________________


10
  “Our review of a trial court’s decision to provide the jury with a trial
exhibit during deliberations is for abuse of discretion.” Commonwealth v.
Causey, 833 A.2d 165, 178 (Pa. Super. 2003) (citation omitted).



                                          - 11 -
J-S05031-15


we conclude the trial court did not abuse its discretion in sending the

forensic interview out to the jury.

       Appellant next argues the jury verdict was against the weight of the

evidence.11 This argument appears to be a concoction of all claims raised up

to this point. Appellant does not address our standard of review, how the

trial court abused its discretion in not granting a motion for new trial, or how

he preserved this issue for appellate review.          “Because Appellant fails to

address the standard by which this Court reviews a weight of the evidence

claim and makes no effort to demonstrate an abuse of discretion by the trial

court,” Johnson, 985 A.2d at 926, he is not entitled to any relief on his

weight of the evidence claim.

       Even if we were to address the merit of his claim, we would conclude it

is meritless.    Appellant seems to argue the inconsistencies in the victims’

statements “raises [sic] serious doubts as to the accuracy or truth of the

testimony of the alleged victims[.]”           Appellant’s Brief at 24.   Appellant

ignores this Court does not make credibility determinations, nor can we

substitute our judgment for that of the jury on issues of credibility.

Commonwealth v. DeJesus, 860 A.2d 102, 107 (Pa. 2004).
____________________________________________


11
   As for other claims raised on this appeal, Appellant is advised to review
Pa.R.A.P. 2117(c), and 2119(e). Nowhere does Appellant state where and
how the issues were preserved for appellate review. It is not our role to
scour the record to determine whether an issue is properly before us. See,
e.g., Commonwealth v. Baker, 963 A.2d 495, 502, nn.5, 6 (Pa. Super.
2008).



                                          - 12 -
J-S05031-15


       Next Appellant argues that in classifying Appellant as a sexually violent

predator (“SVP”), the trial court erroneously considered a criminal charge

that did not result in a conviction (Statement of Questions Involved). In the

argument section of his brief, Appellant, however, expands the scope of this

challenge, arguing the trial court considered prior records (charges and

convictions) for non-sexual offenses.12

       Here, the trial court, reasonably so, addressed the question only to the

extent Appellant argued the trial court erroneously considered one charge

that did not result in a conviction.               The trial court did not consider

Appellant’s additional claim raised for the first time on appeal (i.e., trial

court erroneously considered charges and convictions for non-sexual

offenses). Thus, the additional claim is waived because it was raised for the

first time on appeal, see Pa.R.A.P. 302(a), in addition to it being waived for

failure to comply with Pa.R.A.P. 2116(a).

       With regard to the only claim properly before us, the trial court stated:

____________________________________________


12
   Once again, Appellant provided no reference to the record or to the notes
of testimony to support his assertion. Additionally, we note Pa.R.A.P. 2116,
in relevant part, provides: “No question will be considered unless it is stated
in the statement of questions involved or is fairly suggested by it.” Pa.R.A.P.
2116(a). Failure to comply with Rule 2116 might result in a waiver of the
issue not properly stated. See, e.g., Commonwealth v. Fremd, 860 A.2d
515, 523-24 (Pa. Super. 2004) (“In his brief, appellant also argues that the
police conduct was so outrageous as to bar conviction even if entrapment is
not found. Appellant failed to raise this issue in the ‘Statement of Questions
Involved’ portion of his appellate brief and it is, therefore, waived.”).




                                          - 13 -
J-S05031-15


        [Appellant] takes issue with the [SVP] assessment being partially
        based upon a charge of which he was not convicted.                 In
        reviewing the record of the sexually violent predator
        proceedings, the [c]ourt cannot find what [Appellant] is
        disputing. All of [Appellant]’s prior convictions are listed, and
        there is no mention of a charge of which [Appellant] was not
        convicted. . . . Even if a charge that did not result in a conviction
        was considered [by an expert], the [c]ourt can say with absolute
        certainty that [this] charge was not the deciding factor in
        [Appellant] being deemed a sexually violent predator.

Trial Court Opinion, 9/23/14, at 13-14.            In light of the foregoing, we

conclude Appellant’s claim that the trial court improperly considered a

charge for which there was no conviction to be meritless.

        Appellant next argues lifetime registration under Pennsylvania’s Sex

Offender Registration and Notification Act (SORNA)13 for a crime that carries

a statutory maximum of 10 years is unconstitutional because “it exceeds the

statutory maximum penalty proscribed [sic] for the crime of which he was

convicted.”     Appellant’s Brief at 29.       Appellant also argues the lifetime

registration is “in excess of what is needed to ensure compliance.” Id.

        The entire analysis set by Appellant for both grounds of this argument

consists of the following statement: “Because such manifestly excessive

requirements have been struck down in the past, the [A]ppellant respectfully

requests that this Honorable Court find the registration requirement to be an




____________________________________________


13
     42 Pa.C.S.A. §§ 9799.10-.41.



                                          - 14 -
J-S05031-15


unusual punishment barred by both the Pennsylvania and U[nited] S[tates]

Constitutions.” Id.

        Appellant   alludes    to   an   obiter    dictum14   in   Commonwealth v

Williams, 832 A.2d 962 (Pa. 2003).15               Aside from this general allegation,



____________________________________________


14
     See Commonwealth v. Lee, 935 A.2d 865, 867 (Pa. 2007).
15
     In Williams, the Supreme Court noted:

        Still, one of the most troubling aspects of the statute is that the
        period of registration, notification, and counseling lasts for the
        sexually violent predator’s entire lifetime.        A reasonable
        argument could be made that, to avoid excessiveness, the
        Legislature was required to provide some means for a sexually
        violent predator to invoke judicial review in an effort to
        demonstrate that he no longer poses a substantial risk to the
        community. This aspect of the statute may be particularly
        problematic if the definition of “sexually violent predator” is
        incapable of reasonably precise implementation, as explained
        below.     Notably, however, the position that a means for
        subsequent judicial review is a necessary feature of any valid
        registration/notification scheme assumes that, given sufficient
        time and/or treatment, sexually violent predators can be fully
        cured of the “mental abnormality or personality disorder [making
        them] likely to engage in predatory sexually violent offenses.”
        42 Pa.C.S. § 9792 (defining “sexually violent predator”). As the
        record is devoid of any information concerning the prospect of
        successful treatment of such individuals, the presumption of
        constitutionality enjoyed by all validly enacted legislation, see
        Commonwealth v. Means, 565 Pa. 309, 315, 773 A.2d 143,
        147 (2001), remains unrebutted.          Cf. Commonwealth v.
        Fleming, 801 A.2d 1234, 1240–41 (Pa. Super. 2002)
        (concluding that Megan’s Law II’s extension of the registration
        term for certain offenders from ten years to life did not
        constitute punishment).

(Footnote Continued Next Page)


                                          - 15 -
J-S05031-15


Appellant presented no evidence, substantive argument, or citation to any

authority    supporting      his   claim.         Accordingly,     “the   presumption    of

constitutionality      enjoyed     by   all    validly   enacted    legislation,   remains

unrebutted.” Id. at 983.16

        Finally, Appellant argues SORNA is unconstitutional because “the

requirements for registration and the classification of offenses into tiers are

not in line with what is required to accomplish rehabilitation.”               Appellant’s

Brief at 30.    Appellant explains this conclusory statement by making the

same conclusory argument he made in connection with his previous claim:

the lifetime registration requirement is excessive, i.e., “totally beyond the

statutory maximum sentence for aggravated indecent assault.”                       Id.   As

such, it constitutes an “unusual punishment” under the federal and state

constitutions. Id.

                       _______________________
(Footnote Continued)

Williams, 832 A.2d. at 982-83.   As noted, Appellant did not discuss
Williams, and how the language from Williams, despite being dictum,
supports his claim.
16
     See also Commonwealth v. Long, 831 A.2d 737 (Pa. Super. 2003) :

        A statute will be found unconstitutional only if it clearly, palpably
        and plainly violates constitutional rights. Under well-settled
        principles of law, there is a strong presumption that legislative
        enactments do not violate the constitution. Further, there is a
        heavy burden of persuasion upon one who questions the
        constitutionality of an Act.

Id. at 743 (citation omitted).




                                              - 16 -
J-S05031-15


      Aside from a few conclusory statements, Appellant again provides no

evidence, analysis, or authority in support of these allegations. Appellant,

again, has failed to overcome the presumption of constitutionality enjoyed

by the statute. Williams, 832 A.2d at 983.

      Despite the deficiencies of an inartfully drafted brief, Appellant, in

essence, is arguing that (i) the lifetime registration requirement subjects

him to a sentence in excess of the statutory maximum for his conviction,

rendering the sentence and the requirement illegal, and (ii) the lifetime

registration constitutes “unusual punishment” under the federal and state

constitutions.

      We note that this Court has stated the registration requirements under

SORNA do not constitute criminal punishment.           They are intended “to

effectuate, through remedial legislation, the non-punitive goal of public

safety.” Commonwealth v. McDonough, 96 A.3d 1067, 1071 (Pa. Super.

2014) (citation omitted); see also Commonwealth v. Perez, 97 A.3d 747,

751, 758-59 (Pa. Super. 2014). Appellant “has offered neither competent

nor credible evidence to undermine the legislative findings behind SORNA’s

registration provisions.” McDonough, 96 A.3d at 1071. Thus, Appellant’s

claim that he received a sentence in excess of the statutory maximum due

to the lifetime registration is meritless because lifetime registration is not a

sentence.    Similarly, because the registration requirements are not a




                                     - 17 -
J-S05031-15


criminal punishment, Appellant’s claim that the registration requirement

constitutes an unusual punishment also is meritless.

     Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/18/2015




                                   - 18 -